t c memo united_states tax_court kenneth g and kim m bohnet petitioners v commissioner of internal revenue respondent docket no filed date kenneth g bohnet and kim m bohnet pro sesse sandra veliz for respondent memorandum findings_of_fact and opinion vasquez judge by separate notices of deficiency respondent determined the following deficiencies in and additions to petitioners' federal_income_tax addition_to_tax petitioner deficiency sec_6651 a kenneth g bohnet dollar_figure dollar_figure kim m bohnet dollar_figure dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions ’ the issues for decision are whether petitioners are liable for the deficiencies determined by respondent whether petitioners are liable for additions to tax for failing to file a federal_income_tax return for and whether petitioners engaged in behavior warranting the imposition of a penalty pursuant to sec_6673 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time they filed their petition kenneth g bohnet mr bohnet and kim m bohnet mrs bohnet husband and wife resided in ephrata washington in mr bohnet earned dollar_figure from korach wilson insurance inc dollar_figure in nonemployee compensation from fortis investors and dollar_figure in interest_income in mrs bohnet earned dollar_figure from grant county washington and dollar_figure in interest ' respondent concedes that the credit for withholding income_tax for kim m bohnet should be dollar_figure and not dollar_figure as determined petitioners concede that their interest_income for is taxable_income petitioners did not file a federal_income_tax return for opinion sec_61 defines gross_income as all income from whatever source derived gross_income includes compensation_for services and interest see sec_61 in general the commissioner's determinations in a notice_of_deficiency are presumed correct and taxpayers bear the burden of proving them erroneous see rule a petitioners do not challenge the facts on which respondent's determinations are based or respondent's calculation of tax petitioners stipulated that during they received wages and interest at trial and on brief petitioners advanced shopworn arguments characteristic of tax-protester rhetoric that has been universally rejected by this and other courts see 848_f2d_1007 9th cir affg tcmemo_1987_225 784_f2d_1006 9th cir petitioners allege the wages they received are not income subject_to tax under sec_61 the individual_master_file states that no notice_of_deficiency was ever sent the internal_revenue_service did not send a notice_of_deficiency and did not file a return as mandated by sec_6020 petitioners did not receive any wages were not employees as defined and therefore had no filing requirement and taxing their wages violates the sixteenth_amendment we shall not painstakingly address petitioners' assertions with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir accordingly we sustain respondent's determination that these amounts are income we must next decide whether this income is community_property income under washington law with certain exceptions all property including compensation earned by a spouse acquired after marriage is presumed community_property and treated as acquired or earned by each spouse see wash rev code ann sec_26 through west zielasko v commissioner tcmemo_1993_177 community_property income is attributable percent to each spouse see 282_us_101 the parties presented no evidence demonstrating that the compensation and interest earned by petitioners are not community_property therefore we conclude that under washington respondent in separate notices of deficiency sent to mr bohnet and mrs bohnet determined that mr bohnet is taxable on percent of the compensation and interest he received and mrs bohnet is taxable on percent of the compensation and interest she received respondent however did not determine that percent of the income earned by each petitioner is taxable_income to the nonearning spouse law this income is community_property and must be allocated percent to each petitioner see also rule a respondent also determined that petitioners are liable for additions to tax pursuant to sec_6651 sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless the taxpayer can establish that such failure is due to reasonable_cause and not due to willful neglect the taxpayer has the burden of proving the addition is improper see rule a 469_us_241 petitioners stipulated that they did not file a return for and they offered no evidence showing that their failure_to_file was due to reasonable_cause and not due to willful neglect accordingly we hold that petitioners are liable for the additions to tax under sec_6651 by motion made at the conclusion of trial respondent requested that the court impose a penalty pursuant to sec_6673 sec_6673 authorizes this court to require a taxpayer to pay to the united_states a penalty not to exceed dollar_figure if the taxpayer took frivolous positions in the proceedings or instituted the proceedings primarily for delay a position maintained by the taxpayer is frivolous where it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir petitioners’ position based on stale and meritless contentions is manifestly frivolous and groundless and they have wasted the time and resources of this court accordingly we shall grant respondent's motion and we shall impose a penalty of dollar_figure pursuant to sec_6673 to reflect the foregoing an appropriate order will be issued and decision will be entered under rule
